The opinion of the Court was delivered by
O’Neall, C. J.
The point, in this case, was decided by the Bank vs. Della Torre, 2 Sp. 501.
The point there decided did not then meet with my concurrence, as will be seen by my dissent, at 512. That expressed my own opinion then and now, and I am happy to have the concurrence now of my brother Johnstone in the same view.
We, however, think while we should be ready to overrule that decision, in a full Court, that it is better now to be governed by it.
The motion is therefore granted.
Johnstone, J., concurred.

Motion granted.